19-23185-rdd       Doc 133        Filed 09/12/19      Entered 09/12/19 16:29:47               Main Document
                                                     Pg 1 of 9


CHAPMAN AND CUTLER LLP
Steven Wilamowsky
1270 Avenue of the Americas
30th Floor
New York, NY 10020-1708
Telephone: 212.655.6000

-and-

Aaron M. Krieger
111 West Monroe Street
Chicago, IL 60603-4080
Telephone: 312.845.3000

Proposed Counsel for the Debtor and
Debtor in Possession

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------x
In re                                                     :   Chapter 11
                                                          :
Retrieval-Masters Creditors Bureau, Inc.,1                :   Case No. 19-23185 (RDD)
                                                          :
                           Debtor.                        :
----------------------------------------------------------x



                       CERTIFICATE OF NO OBJECTION REGARDING
                    DEBTOR’S APPLICATION FOR ENTRY OF AN ORDER:
                  (I) TO RETAIN AND EMPLOY MORVILLO ABRAMOWITZ
                 GRAND IASON & ANELLO P.C. AS SPECIAL REGULATORY
                  COUNSEL, NUNC PRO TUNC AS OF THE PETITION DATE;
                       AND (II) GRANTING CERTAIN RELATED RELIEF




1
         The last four digits of the Debtor’s taxpayer identification number is 9495. The location of the Debtor’s
         service address for purposes of this chapter 11 case is 4 Westchester Plaza, Suite 110, Elmsford, NY 10523.
         The Debtor also does business as American Medical Collection Agency.



4826-4121-0788
7022536
19-23185-rdd      Doc 133    Filed 09/12/19    Entered 09/12/19 16:29:47          Main Document
                                              Pg 2 of 9


TO THE HONORABLE ROBERT D. DRAIN
UNITED STATES BANKRUPTCY JUDGE:

       Pursuant to 28 U.S.C. § 1746 and in accordance with this Court’s case management

procedures set forth in the Order Granting Debtor’s Motion For Order Authorizing The

Establishment Of Certain Notice, Case Management, And Administrative Procedures [Dkt. No.

31] (the “Case Management Order”), the undersigned hereby certifies as follows:

           1. On June 17, 2019 (the “Petition Date”), Retrieval-Masters Creditors Bureau, Inc.

(the “Debtor”) filed a voluntary petition for relief under chapter 11 of title 11 of the United

States Bankruptcy Code. The Debtor is operating its business and managing its properties as a

debtor in possession pursuant to sections 1107(a) and 1108 of the Bankruptcy Code.

           2. On July 2, 2019, the Office of the United States Trustee appointed the Official

Committee of Unsecured Creditors in this Chapter 11 Case. See Notice Appointing Creditors

Committee [Doc. No. 44].

           3. On July 30, 2019, the Debtor filed its Application for an Order: (I) to Retain and

Employ Morvillo Abramowitz Grand Iason & Anello P.C. as Special Regulatory Counsel, Nunc

Pro Tunc as of the Petition Date; and (II) Granting Certain Related Relief [Dkt. No. 91] (the

“Application”).

           4.   The Application established a deadline of September 5, 2019 at 4:00 p.m

(EDT) (the “Objection Deadline”) for parties to object or file responses to the Application.




                                                 2
19-23185-rdd     Doc 133       Filed 09/12/19       Entered 09/12/19 16:29:47              Main Document
                                                   Pg 3 of 9


           5. The Objection Deadline has passed, and, to the best of my knowledge, no

objection, responsive pleading, or request for a hearing with respect to the Application has been

(a) filed with the Court on the docket of the above-captioned case or (b) served on counsel to the

Debtor2.

           6. Accordingly, the Debtor respectfully requests that the Proposed Order granting

the relief requested in the Application, annexed hereto as Exhibit A (the “Proposed Order”), be

entered in accordance with the Case Management Order.


Dated: September 12, 2019
       New York, New York

                                           CHAPMAN AND CUTLER LLP
                                           Proposed Counsel for the Debtor and
                                           Debtor in Possession


                                           By:     /s/Steven Wilamowsky
                                                 Steven Wilamowsky
                                                 1270 Avenue of the Americas
                                                 30th Floor
                                                 New York, NY 10020-1708
                                                 Telephone: 212.655.6000

                                                 -and-

                                                 Aaron M. Krieger
                                                 111 West Monroe Street
                                                 Chicago, IL 60603-4080
                                                 Telephone: 312.845.3000




2
       The Debtor received informal comments to the Application from the Office of the United States Trustee,
       which are incorporated in the Proposed Order.



                                                      3
19-23185-rdd   Doc 133   Filed 09/12/19    Entered 09/12/19 16:29:47   Main Document
                                          Pg 4 of 9


                                    EXHIBIT A

                                PROPOSED ORDER




                                            4
19-23185-rdd       Doc 133        Filed 09/12/19      Entered 09/12/19 16:29:47              Main Document
                                                     Pg 5 of 9


CHAPMAN AND CUTLER LLP
Steven Wilamowsky
1270 Avenue of the Americas
30th Floor
New York, NY 10020-1708
Telephone: 212.655.6000

-and-

Aaron M. Krieger
111 West Monroe Street
Chicago, IL 60603-4080
Telephone: 312.845.3000

Proposed Counsel for the Debtor and
Debtor in Possession

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------x
In re                                                     :   Chapter 11
                                                          :
Retrieval-Masters Creditors Bureau, Inc.,1                :   Case No. 19-23185 (RDD)
                                                          :
                           Debtor.                        :
----------------------------------------------------------x



             REVISED PROPOSED ORDER AUTHORIZING THE DEBTOR TO
              RETAIN AND EMPLOY MORVILLO ABRAMOWITZ GRAND
             IASON & ANELLO P.C. AS SPECIAL REGULATORY COUNSEL,
                EFFECTIVE NUNC PRO TUNC TO THE PETITION DATE




1
        The last four digits of the Debtor’s taxpayer identification number is 9495. The location of the Debtor’s
        service address for purposes of this chapter 11 case is 4 Westchester Plaza, Suite 110, Elmsford, NY 10523.
        The Debtor also does business as American Medical Collection Agency.
19-23185-rdd       Doc 133        Filed 09/12/19      Entered 09/12/19 16:29:47              Main Document
                                                     Pg 6 of 9


UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------x
In re                                                     :   Chapter 11
                                                          :
Retrieval-Masters Creditors Bureau, Inc.,1                :   Case No. 19-23185 (RDD)
                                                          :
                           Debtor.                        :
----------------------------------------------------------x

  ORDER AUTHORIZING THE DEBTOR TO RETAIN AND EMPLOY MORVILLO
   ABRAMOWITZ GRAND IASON & ANELLO P.C. AS SPECIAL REGULATORY
            COUNSEL, NUNC PRO TUNC AS OF THE PETITION DATE
______________________________________________________________________________

        Upon the application (the “Application”)2 of the debtor and debtor in possession (the

“Debtor”) in the above-captioned case for entry of an order (this “Order”) authorizing the

Debtor to retain and employ Morvillo Abramowitz Grand Iason & Anello P.C. (“Morvillo”) as

special regulatory counsel effective nunc pro tunc to the Petition Date, pursuant to section 327(e)

of title 11 of the United States Code (the “Bankruptcy Code”); and the Court having reviewed

the Application and the Declaration of Richard Weinberg, a partner of Morvillo (the “Weinberg

Declaration”); and the Court having jurisdiction over this matter pursuant to 28 U.S.C. §§ 157

and 1334; and the Court having found that the Application is a core proceeding pursuant to 28

U.S.C. § 157(b)(2); and the Court having found that venue of this proceeding and the

Application in this district is proper pursuant to 28 U.S.C. §§ 1408 and 1409; and the Court

having found based on the representations made in the Application and in the Weinberg

Declaration that Morvillo neither has nor represents an interest materially adverse to the interest




1       The last four digits of the Debtor’s taxpayer identification number are 9495. The location of the Debtor’s
        service address for purposes of this chapter 11 case is 4 Westchester Plaza, Suite 110, Elmsford, NY 10523.
        The Debtor also does business as American Medical Collection Agency.
2       Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to them in the
        Application.
19-23185-rdd     Doc 133      Filed 09/12/19    Entered 09/12/19 16:29:47           Main Document
                                               Pg 7 of 9


of the Debtor or its estate or of any class of creditors or equity security holders, by reason of any

direct or indirect relationship to, connection with or interest in, the Debtor or for any other reason

as required by section 327(e) of the Bankruptcy Code; and the Court having found that the relief

requested in the Application is in the best interests of the Debtor’s estate, its creditors, and other

parties in interest; and the Court having found that the Debtor provided adequate and appropriate

notice of the Application under the circumstances and that no other or further notice is required;

and the Court having reviewed the Application and having heard statements in support of the

Application at a hearing held before the Court (the “Hearing”); and the Court having determined

that the legal and factual bases set forth in the Application and at the Hearing establish just cause

for the relief granted herein; and any objections to the relief requested herein having been

withdrawn or overruled on the merits; and after due deliberation and sufficient cause appearing

therefor, it is HEREBY ORDERED THAT:

       1.      The Application is granted as set forth herein.

       2.      The Debtor is authorized to retain and employ Morvillo as special regulatory

counsel in this chapter 11 case, pursuant to section 327(e) of the Bankruptcy Code, Bankruptcy

Rule 2014(a) and Local Bankruptcy Rule 2014-1 on the terms and conditions set forth in the

Application and the Engagement Letter, nunc pro tunc as of the Petition Date.

       3.      Morvillo shall be compensated for its services and reimbursed for any related

expenses in accordance with applicable provisions of the Bankruptcy Code, the Bankruptcy

Rules, the Local Bankruptcy Rules and any other applicable orders or procedures of this Court.

       4.      Morvillo shall apply any remaining amounts of its prepetition retainer as a credit

toward postpetition fees and expenses, after such postpetition fees and expenses are approved
19-23185-rdd     Doc 133      Filed 09/12/19    Entered 09/12/19 16:29:47         Main Document
                                               Pg 8 of 9


pursuant to the first Order of the Court awarding reimbursement of fees and expenses to

Morvillo.

       5.      The Debtor and Morvillo are authorized to take all actions necessary to effectuate

the relief granted in this Order in accordance with the Application.

       6.      Notice of the Application as provided therein is deemed to be good and sufficient

notice of such Application, and the requirements of the Local Bankruptcy Rules are satisfied by

the contents of the Application.

       7.      The terms and conditions of this Order shall be immediately effective and

enforceable upon its entry.

       8.      This Court retains exclusive jurisdiction with respect to all matters arising from or

related to the implementation, interpretation, and enforcement of this Order.

       9.      Notwithstanding any provision to the contrary in the Engagement Letter, the

Debtor shall not make any advance payments to Morvillo without Court order.

       10.     Morvillo shall use its best efforts to avoid any duplication of services provided by

any of the Debtor’s other retained professionals in this chapter 11 case.

       11.     Notwithstanding any provision to the contrary in the Engagement Letter, any

dispute relating to the services provided by Morvillo shall be referred to arbitration consistent

with the terms of the Engagement Letter only to the extent that this Court does not have, retain or

exercise jurisdiction over the dispute.

       12.     To the extent there is an inconsistency among this Order, the Application and the

Engagement Letter, the terms of this Order shall govern.
19-23185-rdd   Doc 133   Filed 09/12/19    Entered 09/12/19 16:29:47   Main Document
                                          Pg 9 of 9


Dated: ____________, 2019
       White Plains, New York


                                THE HONORABLE ROBERT D. DRAIN
                                UNITED STATES BANKRUPTCY JUDGE
